--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1




April 6, 2009


Joseph Christel
2419 Foxdale Avenue
Oceanside, N.Y.  11572


On behalf of Proginet Corporation, I am pleased to offer you the position of SVP
of Finance, reporting to Mrs. Debra DiMaria, Proginet's Chief Financial Officer.
This letter supersedes any previous communication on this topic, either written
or oral.


The proposed terms of employment with Proginet Corporation are as follows:


I. Salary and Bonus


Your annual starting salary will be $150,000 paid on a semi-monthly basis
according to Proginet’s standard payroll schedule.  In addition, you will be
eligible for a $4,000 sign-on bonus payable at the end of the first payroll
period following your first day of employment at Proginet.


You will be eligible for a quarterly performance bonus with an annual target
amount of $50,000. The bonus amount to be paid will be determined based upon the
achievement of agreed upon objectives that will include Proginet’s financial
performance, established by the CEO and approved by the Board of Directors.


All salary and bonus payments are subject to normal withholdings.


II. Stock Options


On the signature date of this agreement, you will be granted 200,000 stock
options of Proginet Corporation common stock at a grant price based on the
closing price on the OTC BB on the signature date of this agreement.    Your
stock options will vest as indicated in the following table:


Vesting Dates
Number of  Vested Shares
12 months following your start date
16,667
15 months following your start date
16,667
18 months following your start date
16,667
21 months following your start date
16,667
24 months following your start date
16,667
27 months following your start date
16,667
30 months following your start date
16,667
33 months following your start date
16,667
36 months following your start date
16,666
39 months following your start date
16,666
42 months following your start date
16,666
45 months following your start date
16,666
Total:
200,000



Additionally, upon promotion to Chief Financial Officer your next four quarters
of share vesting will be accelerated to the date of your promotion.   Future
option vesting dates after your promotion will continue to vest according to the
schedule indicated in the table.


If a Change of Ownership Control, as defined in the 2000 Stock Option Plan as
amended, occurs during your tenure at Proginet Corporation, all options
previously granted shall vest immediately.

 
 

--------------------------------------------------------------------------------

 


III. Benefits Package


Beginning on the first day of the month following three months of continuous
employment from your start date, you are eligible to participate in a
comprehensive benefits program including medical, dental, life and disability
insurance.


You will have the opportunity to select from various supplemental medical
programs offered through AFLAC. Furthermore, you will also be eligible to
participate in a 401(k) Plan and Pre-Tax Flexible Spending Plan. Currently,
Proginet matches 50% of the first 6% contributed by the employee to its 401(k)
Plan, subject to IRS limitations.


From your date of hire you will be eligible to accrue 10 days of paid vacation
on an annual basis in accordance with Proginet’s standard policies. Upon
promotion to Chief Financial Officer you will be eligible to accrue 25 days of
paid vacation on an annual basis.  You are also entitled to personal time off
and sick leave in accordance with Proginet Corporation Human Resource Employee
Manual and Procedure Guide.


IV. Other Employment Related Documents


As a public company, all employees are also required to sign Proginet’s
Confidentiality and Non-Competition Agreement, Code of Business Conduct and
Ethics Agreement and Insider Trading Policy Agreement upon joining Proginet.


VII. Termination


If, in the event:


 
a.
Proginet Corporation terminates your employment for any reason other than Cause,
your death, or Disability, or

 
b.
you  terminate your employment following a Constructive Termination,



then subject to your delivery of a signed release of claims in a form reasonably
satisfactory to Proginet Corporation, you will be entitled to:


 
i.
Continuation for a period of three months of your base salary, paid in
accordance with Proginet Corporation's payroll practices,

 
ii.
Continuation for a period of three months of the vesting of your then
outstanding Proginet Corporation stock options, and

 
iii.
Continuation of your then existing and subscribed to benefits for three months.

 
In the event of termination for Cause, you will not be entitled to any such
payments, salary, bonus, or benefits.


VIII. At-Will Employment


If you choose to accept this offer, please understand your employment is
voluntarily entered into and is for no specific period. As a result, you are
free to resign at any time, for any reason, or for no reason. Similarly,
Proginet Corporation is free to conclude its at-will employment relationship
with you at any time, with or without cause.


Joe, we trust that you agree with the Proginet Board of Directors, that you have
a great contribution to make to Proginet Corporation. We are confident that you
will find working at Proginet a rewarding experience. We look forward to a
favorable reply and the opportunity of working with you to create a successful
company.


To indicate your acceptance of this offer of employment, please sign and date
this confirmation form and return it to Proginet Corporation. This letter, along
with the Proginet Corporation Human Resource Employee Manual and Procedure Guide
and other policy documents applicable to Proginet Corporation employees and the
Plan Documents governing the health and welfare benefit plans, all which you
will receive shortly, sets forth the terms of your employment with Proginet
Corporation and supersedes any prior representations or agreements, whether
written or oral.

 
 

--------------------------------------------------------------------------------

 


Importantly, your employment with Proginet Corporation is contingent on a
background check. The terms and conditions in the Proginet Corporation Human
Resource Employee Manual and Procedure Guide and the Plan Documents are subject
to change at any time by Proginet Corporation and/or Board of Directors, subject
to requirements of federal, state or local law. This letter may only be modified
by a written agreement signed by you and the COO of Proginet Corporation.


This offer will expire at noon Eastern Daylight Time on April 10, 2009.





 
Sandison Weil
President & CEO



Please indicate acceptance of this offer by returning this form with your
signature.


I agree to and accept the enclosed offer of employment with Proginet
Corporation. I agree that my start date will be on or about April 27, 2009.





       
Joseph Christel
 
Date of Acceptance
 

 
 

--------------------------------------------------------------------------------